   Case 4:17-cv-00258-RSB-CLR Document 46 Filed 06/08/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 TARA GAINES,

                Plaintiff,                                 CIVIL ACTION NO.: 4:17-cv-258

        v.

 CITY OF SAVANNAH, et al.,

                Defendants.


                                           ORDER

       This matter came before the Court on the parties’ Stipulation of Dismissal. (Doc. 44.) It

has come to the Court’s attention that it erroneously dismissed this action with prejudice. As such,

the Court hereby VACATES its March 24, 2020 Order, (doc. 45).

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES

this action without prejudice. This case stands CLOSED.

       SO ORDERED, this 8th day of June, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
